Citation Nr: 0714205	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Whether new and material evidence had been received to reopen 
the claim of service connection for an ear disorder 
manifested by defective hearing on the left and, if so, 
entitlement to service connection  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The appellant served in the National Guard from June 1948 to 
January 1951 and had periods of active duty for training in 
July 1948, in July 1949, and from July 15, 1950 to July 29, 
1950.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 RO rating decision.  


FINDINGS OF FACT

1.  The Board previously denied service connection for an ear 
injury with defective hearing in August 1974 and in October 
1977.  

2.  The evidence added to the record is not cumulative or 
redundant of evidence previously of record and raises a 
reasonable possibility of substantiating the appellant's 
claim.  

3.  The appellant now is shown as likely as not to have 
experienced a chronic worsening of his left ear hearing 
acuity due to loud noise exposure during service in the 
National Guard.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for an ear disorder 
manifested by left ear defective hearing.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).  

2.  By extending the benefit of the doubt to the appellant, 
his left ear hearing loss was aggravated by his active duty 
for training.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and in light of the favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


II. Analysis

New and material evidence

The appellant submitted a claim of service connection for an 
ear injury in April 1974.  The RO issued a rating decision in 
April 1974 that denied service connection for defective 
hearing of the left ear.  The appellant filed a timely appeal 
and the RO issued a July 1974 rating decision, which 
continued the denial of service connection for hearing 
condition.  He filed a timely Substantive Appeal, and in 
August 1974 the Board denied service connection for an ear 
disorder to include defective hearing.  

In December 1976, the appellant applied to reopen his claim, 
and the RO continued the denial in a January 1977 rating 
decision.  He filed a Substantive Appeal, and the Board 
denied service connection for an ear disorder with defective 
hearing in October 1977.  

The Board decisions are final as to the evidence then of 
record and are not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 
20.1100.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appellant in this case filed a petition to reopen his 
claim of service connection in July 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
consists of an April 2005 letter from the appellant's 
treating private physician.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support the claim.  

The private medical opinion links the appellant's hearing 
loss to heavy weapons training in the National Guard in the 
1950's.  Since the submitted evidence tends to show that the 
appellant developed a hearing loss due to service, it is 
material.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for an ear disorder manifested by left ear defective hearing.  


Service connection for ear disorder manifested by left ear 
defective hearing

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

In this case, the appellant is reliably shown to have had a 
mastoidectomy in 1935 prior to entering National Guard 
service and to apparently have been discharged from that 
service due to hearing problems that he characterized as 
total deafness in the left ear.  Significantly, in this 
regard, the service entry examination noted no hearing 
impairment.  

In a December 1974, a private physician reported that the 
appellant experienced worsening left ear hearing following 
noise exposure in National Guard.  Testing in 1974 revealed a 
severe mixed hearing loss in the left ear.  The physician 
opined that the "probable" cause of the appellant's left 
ear hearing loss was the exposure to heavy weapons fire 
during his tour of duty in the National Guard.  

The medical record also previously included a statement 
showing that an audiometer test in 1945 had revealed a result 
of "30" for the left ear.  

As noted, the veteran submitted an April 2005 opinion from a 
private physician who opined that the veteran's hearing loss 
was due to heavy weapons training.  The physician stated that 
the air concussive force resulted in tympanic perforation 
leading to chronic infection, pain, and hearing loss, measure 
at over 90 percent.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In reviewing the record, the Board finds the evidence to be 
in relative equipoise in showing that the appellant's hearing 
acuity in the left ear as likely as not chronically worsened 
as the result of noise exposure in connection with his 
National Guard service.  While a baseline of preservice 
hearing impairment is suggested, the evidence does not show 
that there was total or even severe deafness on the left side 
when he entered the National Guard.  

The appellant is shown to have been discharged from the 
National Guard in 1951 due to an impairment of hearing in the 
left ear that has been described by the appellant and a 
service comrade in terms of being significant following 
excessive noise exposure in connection with training in the 
National Guard.  Thus, a basis has been presented for finding 
an increase in severity due to that service.  

Given the only medical opinion in this case support of the 
appellant's own assertions of aggravation in connection with 
a period of active duty for training, and by resolving the 
benefit of the doubt in favor of the appellant, the Board 
concludes that service connection for a left ear hearing loss 
is warranted.  



ORDER

Service connection for left ear defective hearing is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


